NUMBERS 13-22-00164-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG



                        EX PARTE MAUREN MARTINEZ


                    On appeal from the 156th District Court
                           of Bee County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam


      This cause is before the Court on its own motion. On April 6, 2022, appellant filed

a notice of appeal attempting to appeal an order denying an application for writ of habeas

corpus. Subsequently, on May 2, 2022, a plea agreement was entered. On June 9, 2022,

a trial court’s certification of defendant’s right to appeal was entered on the record. The

certification indicated in this criminal case the defendant has waived the right to appeal.
See TEX. R. APP. P. 42.2(a).

       On Jun 21, 2022, we ordered appellant’s counsel to, within thirty days, review the

record and advise this Court as to whether appellant has a right to appeal. See TEX. R.

APP. P. 44.3, 44.4. Appellant’s counsel has failed to respond to the Order.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 44.3 and 44.4. Accordingly,

this appeal is abated, and the cause remanded to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether the trial

court certificate is correct; (2) whether appellant wishes to pursue her appeal; (3) whether

appellant has effectively abandoned the appeal; (4) whether appellant’s rights are

adversely affected by a continued delay; and (5) if any other orders are necessary to

ensure the proper and timely pursuit of appellant’s appeal. If the trial court determines

that new counsel should be appointed, the name, address, email address, telephone

number, and state bar number of newly appointed counsel shall be included in the order

appointing counsel. If the trial court determines appellant has abandoned this appeal

and/or is not entitled to court-appointed counsel, it shall issue such findings.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter, to be included in a supplemental clerk’s record. Furthermore, the trial

court shall cause a supplemental reporter’s record of any proceedings to be

prepared. The supplemental clerk’s record and supplemental reporter’s record, if any,

shall be filed with the Clerk of this Court within thirty days from the date of this order.



                                              2
                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
12th day of August, 2022.




                             3